DETAILED ACTION
	This office action is in response to the amendment filed on February 2, 2022.  In accordance with this amendment, claims 1-3, 5-7, 10-19, 21, 24-33, and 35 have been amended.
Claims 1-8, 10-22, and 24-36 remain pending and are now in condition for allowance, with claims 1, 11, and 12 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-22, and 24-36 are allowable over the closest prior art of the current record.  Claims 1, 11, and 12 are in independent form, while claims 2-8, 12-22, and 24-36 are in dependent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see PTO-1449 form filed April 30, 2021, in particular to Fulop et al NPL “Highly Efficient Scalable Monolithic Semiconductor Terahertz Pulse Source”) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent method claim 1, with these method steps.  Further, the independent claims 11 and 12 represent the two given “periodic relief structure” features from claim 1, which are separated as distinct features.  Of particular note are such features in view of the context of the specification and drawings, which require the particular method steps (and structure as prima facie case of obviousness (under 35 U.S.C. 103) for any independent claim 1, 11, or 12’s combined features, as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (on page 9), filed February 2, 2022, with respect to the claim amendments submitted, have been fully considered and are persuasive.  Based on the amendments filed on February 2, 2022, all issues from the Quayle Action mailed on November 2, 2021 have been addressed and obviated.  Claims 1-8, 10-22, and 24-36 now serve to create a patentable distinction over the closest prior art of the current record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 3, 2022